—Judgment, Supreme Court, New York County (William McCooe, J.), entered on or about December 21, 1995, which dismissed the petition brought pursuant to CPLR article 78 seeking to enjoin implementation of Local Laws, 1995, No. 77 of the City of New York, unanimously affirmed, without costs.
Local Law 77 of 1995, which added a new chapter 55 to the New York City Charter to transfer functions and powers relating to City construction projects from various departments to a newly created Department of Design and Construction, did not *265effect so substantial a change to the Charter as to require a referendum (see, Commission of Pub. Charities v Wortman, 255 App Div 241, ajfd 279 NY 711; Meredith v Connally, 38 AD2d 385).
We have considered petitioner’s other arguments and find them to be without merit.
Petitioner’s post-argument submission of additional documents is rejected (22 NYCRR 600.11 [f] [4]). Concur—Wallach, J. P., Rubin, Mazzarelli and Andrias, JJ.